Citation Nr: 0515802	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-31 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

 Entitlement to service connection for a cervical spine 
disorder, to include disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active military service in the Army 
from March 1942 to December 1945 and in the Air Force from 
April 1951 to June 1953. The veteran also had periods of 
reserve service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the RO which denied service connection for 
cervical and lumbar disc disease.

In January 2004, the veteran, through his representative, 
filed a motion to advance his appeal on the docket. In 
January 2004, the Board granted this motion.

In February 2004, the Board remanded the matter for the 
purpose of allowing the veteran an opportunity to participate 
in a hearing.  A hearing was held before a Decision Review 
Officer (DRO) at the RO in January 2005.  An e-mail dated in 
February 2005 from the veteran's service representative 
indicated that the hearing satisfied his request for a 
hearing that was the subject of the Board's remand.

The issue of entitlement to service connection for a lumbar 
spine disorder on appeal was rendered moot by the RO's 
granting this issue in full in a November 2004 rating and it 
is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for a cervical spine disorder.  He alleges that 
his cervical spine disability stems from an injury in service 
to his thoracic spine, when he was injured in a fight in the 
showers.  In his January 2005 hearing he testified that he 
struck his neck against the showerhead in the same incident 
which injured his back.  Service medical records do report a 
back injury described as a "costo-vertebral strain" in 
September 1943 and subsequent service medical records report 
a back injury in 1943, said to have occurred while wrestling.  

The veteran underwent a VA examination in March 2004, which 
failed to provide an etiology opinion regarding the veteran's 
cervical spine disability.  The RO noted this deficiency and 
in August 2004 requested that the file be sent back to the VA 
examiner asking that he give a medical opinion with full 
rationale as to whether it was as least as likely as not that 
the veteran's current cervical and lumbar spine disorders 
were related to service.  In September 2004, the examiner 
provided a medical opinion that only addressed the etiology 
regarding the lumbar spine disorder.  The examiner neglected 
to give an etiology opinion as to the cervical spine 
disorder.

The deficiencies in the September 2004 VA medical opinion and 
the prior medical examination was pointed out by the 
veteran's representative at the January 2005 hearing.  The 
representative argued that the insufficient medical opinion 
was a breach of the duty to assist.  In light of the 
examiner's failure to provide an etiology opinion as to the 
cervical spine disorder after being requested by VA to do so, 
the Board finds that another remand is necessary.  

VA's duty to assist the appellant includes obtaining a 
thorough and contemporaneous medical examination in order to 
determine the nature and extent of the veteran's disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC should return the claims 
file to the examiner who conducted the 
March 2004 VA examination and wrote the 
September 2004 medical opinion to provide 
a medical opinion as to the nature and 
etiology of the appellant's claimed 
cervical spine disorder.  If this 
examiner is no longer available, the 
claims file should be forwarded to the 
appropriate medical professional.  The 
claims file must be provided to the 
examiner for review and the examiner 
should indicate whether the claims file 
has been reviewed.  If another 
examination is necessary one should be 
scheduled.  The examiner should address 
the following questions:  Does the 
veteran have a current cervical spine 
disorder?  If so, is it as least as 
likely as not (50-50 probability) that 
the seizure disorder is related to any 
incident in service, to include the 
trauma to the costovertebral region 
received in September 1943 shown in the 
service medical records?  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




